SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 02 January 2014  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31 December 2013 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds Banking Group Sharesave Scheme 2007 (formerly Lloyds TSB Group Sharesave Scheme 2007) Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to anris. Date: 31 December 2013 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds Banking Group plc Deferred Bonus Plan 2008 Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31 December 2013 Name of applicant: Lloyds Banking Group plc Name of scheme: St James's Place Partners Share Option Scheme Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31 December 2013 Name ofapplicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group Sharesave Scheme 1997 Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to anris. Date: 31 December 2013 Name of applicant : Lloyds Banking Group plc Name of scheme: Lloyds TSB Group No. 1 executive share option scheme 1997 Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to anris. Date: 31 December 2013 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group No. 2 executive share option scheme 1997 Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31 December 2013 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group plc senior executives' share option scheme 1996 Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31 December 2013 Name of applicant : Lloyds Banking Group plc Name of scheme: Lloyds Banking Group Share Incentive Plan (formerly Lloyds TSB Group Shareplan) Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31 December 2013 Name of applicant : Lloyds Banking Group plc Name of scheme: Lloyds Banking Group Long-Term Incentive Plan 2006 Period of return: From: 01/07/2013 To: 31/12/2013 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jacqueline Warren, Assistant Company Secretary Telephone number of contact: Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Charles King Name:Charles King Title:Investor Relations Director Date:02 January 2014
